Simon, J.
The plaintiffs, who are the heirs of Louis P. Blanc, deceased, seek to recover the sum of $600, which, they allege, was received by the defendants’ ancestor on the 7th of July, 1827, from Franchise Radaze, on account of the succession of the said Blanc. They state that Perilliat’s succession was opened on the 22d of May, 1829, and pray that the amount claimed be paid to them by the defendants, with interest from the day the succession was opened.
The defendants pleaded the general issue, denied specially the plaintiffs’ capacity to sue, and further pleaded prescription.
Judgment having been rendered below in favor of the defendants, the plaintiffs appealed.
This claim is based on a letter, written by the defendants’ father to Radaze, dated New Orleans, 7th July, 1827, as follows: “ A. Mr. Radaze, au Rapide. Monsieur: J’ai repu votre honorable lettre en date du 30 juin dernier, avec sicc cent piastres qu’elle contenait, dontje vousfais credit, era a compte de la succession de feu L. Blanc. Veuillez bien agréer mes sinceres respects.” The orthography of the letter is this : avaique six cent piastres qu’elle contenáis; don je vous fait credit, era aconite de la succession, &c. From this letter it is pretended, on the part of the plaintiffs, that the sum of $600 was deposited by Ra-daze in the ha.nds of Perilliat, for the benefit of Blanc’s succession ; and on the part of the defendant, that the amount claimed *101must have been paid on account, and in part payment of a debt-due to their father by Blanc’s succession.
No other evidence was produced by the plaintiffs in support of their claim; but the record shows, that Blanc died at Alexandria, in 1819 ; that Radaze was appointed curator to his estate in May, 1838; and that by powers of attorney executed in France by the plaintiffs in January and March, 1837, Radaze had been appointed their attorney in fact. No reason is shown why Radaze, who was the friend and countryman of the deceased, was induced to deposit the money of the succession in the hands of Perilliat, who was also one of his countrymen, and the absence of Radaze’s testimony is not in any manner accounted for.
In this imperfect state of the evidence, we think the judge, a quo, did not err. The letter relied on as the only proof of the claim, does not establish satisfactorily that the amount forwarded and remitted by Radaze to Perilliat in 1827, was received by the latter as a deposit; on the contrary, the expressions used in the letter, “ six cent piastres dont je vous fais credit en a compte de la succession.^ seem to imply that credit was given by Perilliat to the succession for $600, received on account, or in part payment of a larger debt. Why was the money of the succession in the hands of Radaze in 1827 ? Why did he not keep it to remit it to the heirs? And what induced him to pay it over to Peril-liat, who is not shown to have had any thing to do with the succession ? Why should Perilliat credit the succession, if nothing was due to him ? Radazelived in Alexandria, and more than ten years had elapsed before any claim was set up by him, or by Blanc’s heirs, against'Perilliat, or his heirs, for the reimbursement of the money. Nay, it is not shown that Radaze ever claimed it, either in his own name as curator, or as the agent of the heirs; and this suit was only brought in 1839. It is not probable that the plaintiffs’ claim would have been kept dormant for such a long space of time, and that Blanc’s heirs would have permitted the funds of the estate to remain in the hands of others for twenty years, if those funds had really belonged to the succession. The plaintiffs’ demand is not sufficiently sustained by the evidence.

Judgment affirmed.